Citation Nr: 0928177	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  05-35 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease (DDD) of the lumbar spine with 
extrusion of L3-L4 disc and herniation of L2-L3 by magnetic 
resonance imaging (MRI); transitional L5 vertebra.

2.  Whether new and material evidence has been received to 
reopen a service connection claim for psychiatric disability 
as secondary to the service-connected disability of lumbar 
paravetebral myositis with left L5-S1 radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from August 1978 to July 
1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA), wherein the RO denied the Veteran's 
claim for an evaluation greater than 20 percent for DDD of 
the lumbar spine with extrusion of L3-L4 disc and herniation 
of L2-L3 by MRI; transitional L5 vertebra (hereinafter 
referred to as "lumbar spine disability").  The RO also 
denied the Veteran's claim of entitlement to service 
connection for a psychiatric disorder as secondary to the 
service-connected disability of lumbar paravetebral myositis 
with left L5-S1 radiculopathy (hereinafter referred to as 
"psychiatric disorder").  

With regard to the issue of entitlement to service connection 
for a psychiatric disorder the Board must first determine 
whether new and material evidence has been submitted to 
reopen this claim since an unappealed, and therefore final, 
rating decision denied this claim in September 1997.  Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  The Board 
must make this threshold preliminary determination of whether 
new and material evidence has been received before proceeding 
further because it affects the Board's jurisdiction to 
adjudicate the claim on the underlying merits.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds 
that no new and material evidence has been offered, that is 
where the analysis must end, and what the RO determined in 
this regard is irrelevant.  Barnett, supra; McGinnis v. 
Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful 
when new and material evidence has not been submitted).  
In February 2009, the Veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is associated with the claims folder 
and has been reviewed.

The issue of whether new and material evidence has been 
received to reopen a service connection claim for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability does not result in 
forward flexion of the thoracolumbar spine to 30 degrees or 
less nor incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
twelve months.  

2.  Effective from February 27, 2008, the Veteran's lumbar 
spine disability results in bowel dysfunction causing loss of 
sphincter control and resulting in occasional fecal 
incontinence and mild fecal leakage necessitating wearing of 
pads.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
disabling for lumbar spine disability have not been met.  38 
C.F.R. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.71a Diagnostic Code 5243 (2008).

2.  For the period from February 27, 2008 the criteria for an 
evaluation of 30 percent disabling, but no higher, for bowel 
dysfunction have been met.  38 C.F.R. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.71a Diagnostic Code 5243, 4.114 
Diagnostic Code 7332 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159 (2008).  

VA provided a VCAA notice letter to the Veteran in December 
2004 and May 2008.  Through these notices, the Veteran was 
informed of the evidence necessary to support his claim, 
including evidence then of record and evidence that was still 
needed.  As required in increased rating claims, the Veteran 
was informed of the necessity to provide information 
demonstrating a worsening of the disability and the effect 
that worsening has on the claimant's employment and daily 
life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Although the initial VCAA notice did not reference the fact 
that the evaluation would be determined by applicable 
Diagnostic Codes, a March 2006 notice informed the Veteran 
that ratings were determined by application of Diagnostic 
Codes found in the Code of Federal Regulations. Following the 
March 2006 letter to the Veteran, the claim was readjudicated 
by the RO.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2008).

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran's service and pertinent post service treatment 
records are contained in the claims folder.  The Veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned in February 2009.  He was 
also afforded VA examinations in 2003, 2005 and 2008.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Significantly, neither the Veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of his claim.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

II.  Lumbar Spine Disability
A.  Factual Background

A summary of the background in this case reveals that the 
Veteran was treated in- service for a back injury he 
sustained during active duty.  Service connection was 
initially established for post traumatic lumbo-paravertebral 
myositis by rating decision in January 1987 and assigned a 
zero percent evaluation from June 3, 1986.  An increase to 20 
percent was granted in July 1988.  In the July 1988 rating 
decision the Veteran's back disability was recharacterized as 
post traumatic lumbar paravertebral myositis with L5 and S1 
radiculopathy and L5 root irritability.  Subsequent to the 
increase rating in 1988 the Veteran filed several claims for 
increased evaluations for his lumbar spine disability which 
were denied by the RO until an increase to 40 percent was 
granted in June 1999 for lumbar paravertebral myositis with 
left L5-S1 radiculopathy effective from February 17, 1999.  

In a January 2004 rating decision the RO divided the 40 
percent by assigning separate evaluations for radiculopathy 
of the left and right lower extremities.  The assignments 
were as follows.  20 percent for lumbar paravertebral 
myositis with left L5-S1 radiculopathy; 10 percent for 
clinical radiculopathy, left lower extremity associated with 
lumbar paravertebral myositis with left L5-S1 radiculopathy ; 
and 10 percent for right lower extremity associated with 
lumbar paravertebral myositis with left L5-S1 radiculopathy; 
each with an effective date of July 30, 2003 (the date of the 
claim for increase).

In November 2004 the Veteran claimed a worsening of his 
service-connected lumbar spine disability.  He was afforded a 
VA examination of the spine in February 2005.  During the 
examination he reported that his low back pain continued to 
worsen in terms of frequency and intensity.  He reported that 
he had been unable to get up in the morning due to stiffness 
and pain in his lumbosacral area.  He reported that he was 
able to ambulate or perform standing position for five 
minutes.  It was noted that he was steady and did not have a 
history of falls.  

On physical examination, range of motion of the thoracolumbar 
spine  was reported at zero to 45 degrees forward flexion, 
extension and left and right lateral flexion were zero to 45 
degrees and left and right lateral rotation was zero to 80 
degrees.  Inspection of the thoracolumbar spine did not show 
any postural abnormalities, fixed deformities, scoliosis, 
reversed lordosis, abnormal kyphosis or ankylosis.  It showed 
a preserved spinal contour.  Sensory examination showed a 
decreased pinprick sensation in the left leg at L5-S1 
dermatome.  There was no atrophy in either lower extremity.  
No findings were noted for rectal examination.  It was 
indicated that there were no hospitalizations due to low back 
pain within the last year; nor were there any incapacitating 
episodes reported.  MRI done in July 2003 showed degenerative 
disc disease.  There was severe narrowing of both foramina at 
L5-S1 level.   Hypertrophic changes of L4-L5 facet joint and 
L5-S1 disc extrusion with a compression of thecal sac.    The 
diagnoses were chronic active lumbosacral strain, myositis, 
L5-S1 left radiculopathy, degenerative joint disease in 
lumbosacral spine and degenerative disc disease at L5-S1 
level.  

In a March 2005 rating decision the RO denied the Veteran's 
claim for an increased evaluation for degenerative disc 
disease of the lumbar spine with extrusion of L3-4 disc and 
herniation at L2-3 by MRI; transitional L5 vertebra, and 
continued the evaluation at 20 percent.  

The Veteran had a VA examination of the spine in February 
2008.  He reported that since the last VA examination in 2005 
his disability had worsened.  He reported bilaterally knee 
weakness.  He also reported stabbing pain on his back with 
radiation to his left leg.  Treatment for his service 
connected back disability at that time included medication, 
outpatient physical therapy and TENS [transcutaneous 
electrical nerve stimulation].  The examination report 
indicated that the Veteran had not had a history of 
hospitalization or surgery.  No history of urinary 
incontinence or urinary frequency was noted.  He also 
reported having decreased motion, stiffness, weakness, spasms 
and pain of the low back.  He reported that the frequency of 
pain was daily with radiation to the left leg.  

It was reported that the Veteran had occasional fecal 
incontinence and mild fecal leakage, which required wearing 
of pads.  Inspection of the spine showed the Veteran's pelvis 
was tilted right and he had an antalgic gait.  There was no 
kyphosis, lumbar lordosis, scoliosis, ankylosis or reverse 
lordosis.  Lumbar flattening was present.  The Veteran had 
normal muscle tone and no muscle atrophy.  There was no 
paralysis noted.  Flexion of the thoracolumbar spine was zero 
to 60 degrees with pain at 40 to 60 degrees, there was pain 
after repetitive use and additional loss of motion on 
repetitive use of the joint.  Limitation of motion on 
repetitive use was 40 to 60 degrees.  Extension of the 
thoracolumbar spine was zero to 30 degrees with pain at 20 to 
30 degrees, there was pain after repetitive use and 
additional loss of motion on repetitive use of the joint.  
Limitation of motion on repetitive use was 20 to 30 degrees.  
Lateral flexion of the left and right of the  thoracolumbar 
spine was zero to 20 degrees with pain beginning and ending 
at 20 degrees, there was pain after repetitive use but no 
additional loss of motion on repetitive use of the joint.  
Limitation of motion on repetitive use was 40 to 60 degrees.  
Lateral rotation of the left and right of the thoracolumbar 
spine was zero to 20 degrees with pain beginning and ending 
at 20 degrees, there was pain after repetitive use but no 
additional loss of motion on repetitive use of the joint.  
The examiner concluded with diagnoses of degenerative disc 
disease of the lumbar spine with extrusion of L3-L4 disc and 
herniation at L2-L3, transitional L5 vertebra , clinical 
evidence of left lumbar radiculopathy.  

It was reported that the Veteran works full-time as a 
security officer.  He had lost less than one week from work 
within the last twelve months due to his lumbar spine 
disability.  However, it was noted that due to his lumbar 
spine disability he had experienced increased tardiness and 
absenteeism.  The examiner noted that the impact on the 
Veteran's occupational activities were decreased mobility, 
problems with lifting and carrying, weakness or fatigue, 
decreased strength of the lower extremity, fecal 
incontinence, and pain.  It was further noted that the 
Veteran is prevented from doing chores, shopping, exercising 
and engaging in sports activities.  Other recreational 
activities were noted as mildly affected.  Bathing, dressing 
and grooming were also mildly affected.  Traveling was 
moderately affected.  

B.  Laws and Regulations 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008).

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In any event, in adjudicating the 
Veteran's claim for an increased rating for his service-
connected lumbar spine disability, the Board will also 
consider entitlement to staged ratings to compensate when the 
disability may have been more severe than at other times 
during this time period.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional 
loss of use of the affected part.  Under 38 C.F.R. § 4.40, 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior on motion.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an 
important factor of disability from arthritis and actually 
painful joints are entitled to at least the minimum 
compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997); see also Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1993).

The Veteran's lumbar spine disability is currently rated 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5243.  The General Rating Formula for Diseases and Injuries 
of the Spine ("General Rating Formula") includes Diagnostic 
Code 5243 regarding intervertebral disc syndrome.  (For 
diagnostic codes 5235 to 5243 evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes("Formula for Rating IDS")): with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

A 20 percent evaluation requires forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis; or incapacitating episodes 
having a total duration of at least two weeks, but less than 
four weeks, during the past twelve months.

The next highest evaluation for a thoracolumbar spine 
disability is 40 percent.  A 40 percent evaluation, in 
pertinent part, requires forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable ankylosis of 
the entire thoracolumbar spine; or incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past twelve months.  For VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is 0 to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  Id. at Note 
2; see also Plate V.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  Id.  The 
combined range of motion range of motion of the thoracolumbar 
spine is 240 degrees.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.  For purposes of evaluations under 
diagnostic code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Note (1).

A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine; and a 100 percent evaluation 
requires unfavorable ankylosis of the entire spine.  As 
noted, the Veteran does not suffer ankylosis of his spine, 
therefore, a higher rating based on ankylosis is not for 
application.  

Furthermore, any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be separately evaluated under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  
Under 38 C.F.R. § 4.114, Diagnostic Code 7332 (Impairment of 
sphincter control of the rectum and anus) a 10 percent 
disability rating is warranted when there is constant slight, 
or occasional moderate leakage; occasional involuntary bowel 
movements, necessitating wearing a pad, warrants a 30 percent 
disability ; extensive leakage and fairly frequent 
involuntary bowel movements is assigned a 60 percent rating; 
and complete loss of sphincter control is assigned a 100 
percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7332.

38 C.F.R. § 4.124a Diagnostic Code 8520 provides the rating 
criteria for paralysis of the sciatic nerve, and therefore 
neuritis and neuralgia of that nerve.  Disability of the 
sciatic nerve (or neuritis or neuralgia) is rated 10 percent 
when there is evidence of mild incomplete paralysis; 20 
percent with moderate incomplete paralysis; 40 percent for 
moderately severe incomplete paralysis; 60 percent for severe 
incomplete paralysis with marked muscular atrophy; and 80 
percent for complete paralysis when the foot dangles and 
drops, has no active movement possible of muscles below the 
knee, and with flexion of knee weakened or (very rarely) 
lost.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720 
(2008).  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  38 
C.F.R. § 4.124a.38 C.F.R. § 4.124a, DC 8520.  The words 
"slight," "moderate" and "severe" as used in the various DC's 
are not defined in VA's Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence for "equitable and just 
decisions."  38 C.F.R. § 4.6.

C.  Analysis

The Board notes that the Veteran's range of motion is not 
sufficiently impaired to warrant an increased rating to the 
next higher evaluation of 40 percent under Diagnostic Code 
5243 (General Rating Formula).  At the February 2008 VA 
examination, the Veteran exhibited flexion to 60 degrees.  At 
the February 2005 VA examination his flexion was to 45 
degrees.  Moreover, there is no evidence that the Veteran has 
had incapacitating episodes of at least four weeks but less 
than six weeks during a twelve-month period.  It was noted in 
the February 2008 examination report that the Veteran missed 
less than one week of work due to his lumbar spine disability 
within a twelve month period.  Therefore, a higher evaluation 
of 40 percent is not warranted under Diagnostic Code 5243 
(Formula for Rating IDS).  As noted above, the medical 
evidence of record shows that the Veteran does not suffer 
ankylosis of his spine, therefore, a higher rating based on 
ankylosis is not for application.  Based on the foregoing, an 
increased evaluation in excess of 20 percent for the service-
connected lumbar spine disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 is not supported by the evidence.

The Board has also considered whether a higher evaluation is 
warranted on the basis of functional loss.  The February 2008 
VA examination report noted that the Veteran experienced pain 
as a result of repetitive use and there was loss of motion on 
repetitive use.  However, even considering the effects of 
pain during use and flare-ups, there is no probative evidence 
demonstrating that the Veteran's lumbar spine disability is 
limited to the degree required for a rating excess in of 20 
percent rating under the limitation of motion codes.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  

Concerning a disability for neurological disorders, the Board 
notes that the Veteran's left lower extremity radiculopathy 
and right lower extremity radiculopathy have each been rated 
as 10 percent disabling under 38 C.F.R. § 4.124a Diagnostic 
Code 8620, which refers to neuritis of the sciatic nerve.  
On VA examination in February 2008 there was no paralysis 
shown.  The results overall of the neurological testing 
essentially showed normal findings.  Therefore no additional 
neurological disability is shown to warrant an evaluation 
higher than the 10 percent already assigned for radiculopathy 
of the right and left lower extremities.

The Board has also considered whether the symptoms of the 
Veteran's lumbar spine disability warrants an increased 
evaluation due to any other associated objective neurologic 
abnormalities and find that a separate 30 percent evaluation 
is warranted under 38 C.F.R. § 4.114, Diagnostic Code 7332 
(impairment of the sphincter control of the rectum and anus).  
Under Diagnostic Code 7332, impairment of sphincter control 
resulting in occasional involuntary bowel movement and 
necessitating wearing a pad, meets the criteria for a 30 
percent rating.  The Board finds that the report during the 
February 2008 VA examination of the Veteran wearing pads due 
to occasional involuntary bowel movements resulting from loss 
of sphincter control warrants a rating of 30 percent 
disabling.  The first evidence showing that this criteria 
have been met is no earlier than the February 27, 2008 VA 
examination report.

Finally, the Veteran has not been hospitalized for his 
disability and no evidence suggests this disability has 
prevented him from working.  In any case, the existing 
schedular rating is already based upon the average impairment 
of earning capacity, and is intended to be considered from 
the point of view of the Veteran working or seeking work.  A 
referral for consideration of an extraschedular rating is not 
warranted.  38 C.F.R. § 3.321 (b)(1).

Based upon the guidance of the Court in Hart, supra, the 
Board has applied a staged rating in this case as the 
Veteran's symptoms were shown to have worsened during the 
course of the period on appeal and as such a staged rating is 
warranted.

In summary, the February 2008 VA examination report is 
evidence that an increase evaluation greater than 20 percent 
for the Veteran's lumbar spine disability is not warranted 
under the General Rating Formula or the Formula for Rating 
IDS; but does warrant a separate evaluation of 30 percent 
disabling, but no higher, for the resultant impairment of 
sphincter control.  


ORDER

An evaluation in excess of 20 percent for degenerative disc 
disease (DDD) of the lumbar spine with extrusion of L3-L4 
disc and herniation of L2-L3 and transitional L5 vertebra is 
denied.

For the period from February 27, 2008 a separate rating of 30 
percent is awarded for bowel dysfunction resulting from 
service-connected low back disability, subject to the 
controlling regulations governing the payment of monetary 
benefits


REMAND

A review of the claims folder reveals that the Veteran with 
regard to the matter of new and matter evidence additional 
procedural development must be considered pursuant to the 
Court's ruling in Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In Kent, Id. the Court clarified VA's duty to notify in the 
context of claims to reopen.  With respect to such claims, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and notify the claimant 
of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  To satisfy this requirement, the 
Secretary is required to look at the bases for the denial in 
the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  

VCAA notice letters furnished to the Veteran in December 
2004, May 2008 and March 2006 does not satisfy the 
requirement of Kent, Id., as is necessary with new and 
material evidence claims.  The December 2004 letter described 
the type of evidence necessary to substantiate the required 
element(s) for claims for compensation based upon an 
additional disability that was caused or aggravated by a 
service-connected disability.  There is no mention of what 
the evidence must show in matters concerning new and material 
evidence.  A remand, therefore, is necessary to provide the 
Veteran with proper VCAA notice with respect to the new and 
material matters on appeal.  See Sanders v. Nicholson, 
487 F.3d 881, 891 (Fed. Cir. 2007) (any VCAA notice error is 
presumed prejudicial and it is VA's burden to rebut this 
presumption).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran 
a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) that (1) notifies 
the Veteran of the evidence and 
information necessary to reopen the 
claim; (2) notifies the Veteran of the 
reasons for the August 1997 denial (it 
was determined that there was no 
competent evidence that current 
psychiatric disability was related to 
the service-connected low back 
disability); and (3) notifies the 
Veteran of what specific evidence would 
be required to substantiate the element 
or elements needed to grant the 
Veteran's service connection claim 
(i.e., medical evidence establishing 
that current disability is related to a 
service-connected disability).  This 
notice is outlined by the Court in 
Kent, supra.  The notification letter 
should also advise the Veteran of the 
evidence and information that is 
necessary to establish entitlement to 
his underlying service connection 
claim.  

2.  Following the completion of the 
above, the AMC/RO should re-adjudicate 
the matter of whether new and material 
evidence has been received sufficient 
to reopen the previously denied claim 
for service connection for a 
psychiatric disability.  If the 
decision remains in any way adverse to 
the Veteran, he and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue remaining on appeal, as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


